ORDER

PER CURIAM.
Svetlana Kravtchouk (Wife) appeals from the trial court’s judgment (1) modifying the terms of maintenance and child support contained in the Judgment and Decree of Dissolution (Decree) dissolving the marriage of Wife and Igor Kravtchouk (Husband), and (2) denying Wife’s Motion to Dismiss. Husband cross-appeals. We have reviewed the briefs of the parties and the record on appeal and conclude that the judgment is supported by substantial evidence and the trial court did not abuse its discretion in its modification of the parties’ dissolution decree. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 84.1625(b).